SENTENCIA.
En la Ciudad de San Juan Bautista de Puerto Rico, á veinte y dos de Junio de mil novecientos uno, en los autos que ante Nos penden, en virtud de recurso de casación por infracción de ley, seguidos en el Tribunal del Distrito de Arecibo por Doña Carmen Peña, viuda de Rivera, Doña 'Isabel Rivera Peña y Don Gregorio Kuinlan, como defensor de los menores Don José Florencio, Doña María del Carmen y Doña Francisca Rivera Peña, sobre aprobación de las operaciones de inventario, avalúo, liquidación, división y adjudicación de los bienes quedados al fallecimiento de Don José Melchor Rivera, habiendo llevado ante este Tribunal la representación y defensa de dicha viuda y sus hijos el Letrado Don Rafael López Landrón. — Resultando: Que Doña Carmen Peña, viuda de Don José Melchor Rivera, Doña Isabel Rivera Peña y Don Gregorio Kuinlan, en representación de los-menores Don José Florencio, Doña María del Carmen y Doña Francisca Rivera Peña, presen-*45taron en veinte y ocho de Junio del año próximo pasado, al Tribunal del Distrito de Arecibo, las operaciones de inven-tario, avalúo, liquidación, división y adjudicación de los bienes relictos al fallecimiento de Don José Rivera, con escrito en que interesaban su aprobación, la que les fué denegada por auto de cinco de Julio siguiente y por su concordante de diez y siete del mismo mes, que declaró no haber lugar á la reforma del primero. — Resultando: Que contra ambos autos, interpuso la representación de la viuda Doña Carmen Peña y de sus hijos ya expresados, recurso de casación por infracción de ley, alegando que no sólo se habían infringido los artículos 1,062 del Código Civil y 1,080 de la Ley dé procedimientos, sino que se había aplicado indebidamente el 1,061 del Código citado. — Visto: Siendo Ponente el Juez Asociado Don José C. Hernández.— Considerando : Que según lo prevenido en el artículo 1,718 de la Ley de Enjuiciamiento Civil, en el escrito interpo-niendo el recurso de casación, se expresará el párrafo del artículo 1,690, en que se baile comprendido y se citará con precisión y claridad la ley ó doctrina legal que se crea infringida y eí concepto en que lo haya sido; y que no habiéndose ajustado á ese precepto legal el recurso inter-puesto, no cabe discutirlo y resolverlo, conforme á lo dispuesto en el caso 4? del artículo 1,727 de dicha ley.— Fallamos: Que debemos declarar y declaramos no haber lugar, con las costas, á resolver el recurso de casación inter-puesto á nombre de la viuda é hijos de Don José Melchor Rivera; y con devolución de los autos, comuniqúese esta resolución al Tribunal del Distrito de Arecibo á los fines procedentes. — Así por esta nuestra sentencia, que se publicará en la Gaceta, lo pronunciamos, mandamos y firmamos.
José C. Hernández. — José M? Figueras. — Louis Sulz-bacber.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Juez Asociado del Tribunal Supremo Don José C. *46Hernández, celebrando audiencia pública dicho Tribunal en el día de hoy, de que como Secretario sustituto certifico, en Puerto Rico á veinte y dos de Junio de mil novecientos uno. — Eugenio Alvarez, Secretario sustituto.